department of the treasury internal_revenue_service washington d c date cc intl br6 tl-n-5950-96 wli number release date uilc internal_revenue_service national_office field_service_advice memorandum for northern california district_counsel cc sf tl attn kevin croke from steven a musher chief cc intl br6 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend a group b c d group e group counsel f country x country y country z year year year year year year year year dollar_figurej dollar_figurek dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurev issue whether pursuant to sec_1_482-2 the commissioner may allocate interest_income to b with respect to b’s advances to c in order to reflect an arm’s length transaction when b asserts upon examination that its treatment of the advances as debt was a mistake and that the advances were equity conclusion the commissioner pursuant to sec_1_482-2 proposes to allocate interest_income to b with respect to b's advances to c in order to reflect an arm's length transaction b’s assertion upon examination that its treatment of the advances as debt on its tax returns and financial statements was a mistake and that the advances were equity subjects b to a heightened standard of proof under the rule_of law enunciated in 417_us_134 and its progeny in order for b to sustain its position b must come forth with sufficient evidence to satisfy the heightened standard of proof by demonstrating that b and c consistently respected and reported the advances as equity and that the other facts and circumstances justify treating the advances as equity based on the facts presented there is no evidence to support that b and c consistently respected the advances as equity and other circumstances herein do not justify treating the advances as such facts b is a wholly-owned domestic subsidiary of a group and it was incorporated to hold and manage investments in year b organized c a wholly-owned foreign_subsidiary in country x to act as the holding_company for its foreign ventures and to make equity investments in start-up companies to finance the foreign joint ventures b advanced a total of dollar_figurej to c over a five year period year sec_2 through of this amount dollar_figurek were transferred before january year and the remaining balance of dollar_figurem were advanced during the taxable years at issue year sec_4 through b recorded these advances on its books under the intercompany receivable account titled due from c the board_of directors minutes for year sec_3 through indicated that b advanced the following amounts as equity investments in c board_of directors minutes year year year year total advance for equity_investment dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurev thus out of the total advances of dollar_figurej dollar_figurev appears related to common equity investments in c although b declared these advances as equity investments such amounts could not be traced or matched against the actual cash tranfers that were made to c during the respective tax years b’s books also contained a separate asset account titled capital_investment - c that was used to reflect b’s equity_investment in c throughout year that account had a consistent balance of dollar_figureu due to a change in b’s accounting system in year and the resulting consolidation of certain accounts no information is available concerning the subsequent balance in capital_investment - c however the aforementioned advances of dollar_figurev that were allegedly equity contributions to c does not appear to have been recorded in that account in connection with b’s year federal and state_income_tax returns b prepared a memorandum dated may year addressing its concerns about the current and future treatment of the advances to c for both book and u s tax purposes the memorandum stated that b originally planned to have the advances treated as equity contributions for u s purposes and as interest-free debt for country x’s purposes if the planning was implemented for all of year the transfers to c should be booked as capital contributions for u s tax and gaap rather than as debt the debt classification invites the question of whether interest has been paid or imputed under u s tax rules i hope to get your consent to book a reclassification of the debt to equity for year and future years this assumes the corporate resolutions are not inconsistent t he debt classification helped b’s foreign exchange position by having a debt which moves with exchage rates rather than equity there is no indication that b acted in accordance with this memoradum by reclassifying the advances as equity in year or subsequently classifying the advances as equity in year sec_4 through for book and u s tax purposes to memorialize some of the advances that were made during year sec_4 through b and c executed two written agreements dated december year and october year each advance agreement contained the following december year advance agreement effective december year b has advanced dollar_figurer to c for funding c's interest in a foreign joint_venture with d group in country y the parties agreed that the terms and conditions set forth below shall apply to of b’s present and all future advances to c maturity_date the advances shall be repaid no later than years after december year and shall be repaid upon first demand by b if c is given days written notice any repayment shall be subordinated to any claims made by general creditors stated_interest the advances bear no interest prepayment rights c has the right to prepay all or any part of the advances at any time provided days prior written notice is given acceleration clause in the event c a becomes insolvent b admits in writing that it is unable to pay its debts as they mature c undertakes any proceeding pursuant to bankruptcy or insolvency laws or d undertakes or is subject_to dissolution or liquidation proceedings then the advances shall become immediately due and payable payment all payments due under this agreement shall be made by c in freely transferable and convertible currency withholding reimbursement if c is required to withhold a tax levy duty or charge from any payment made under this agreement c shall reimburse b by way of indemnification the amounts so withheld october year advance agreement pursuant to the share acquisition agreement dated june year c agreed to purchase a ownership_interest in e group a country z company for dollar_figures b will advance dollar_figuret to c for purposes of this acquisition under the following terms and conditions maturity_date the advances shall be repaid no later than years after october year and shall be repaid upon first demand by b if c is given days written notice any repayment shall be subordinated to any claims made by general creditors stated_interest the advances bear no interest prepayment rights c has the right to prepay all or any part of the advances at any time provided days prior written notice is given acceleration clause in the event c a becomes insolvent b admits in writing that it is unable to pay its debts as they mature c undertakes any proceeding pursuant to bankruptcy or insolvency laws or d undertakes or is subject_to dissolution or liquidation proceedings then the advance shall become immediately due and payable payment all payments due under this agreement shall be made by c in freely transferable and convertible currency withholding reimbursement if c is required to withhold a tax levy duty or charge from any payment made under this agreement c shall reimburse b by way of indemnification the amounts so withheld for u s financial statements and tax reporting purposes b reflected the advances as loans to c and booked the respective amounts as intercompany receivable due from c consistent with b’s reporting c then recorded a corresponding intercompany payable in its financial statements and country x tax returns footnote of c’s financial statements titled subordinated loan from shareholder stated that c obtained a subordinated loan from b on an interest-free basis and that repayment is not expected within years this repayment period appears to coincide with the time period in which b projected a profitable net return on c’s investment in d group b submitted a twenty-two page position letter dated january year claiming that the advances were mistakenly classified as debt the advance agreements were executed for purposes of foreign tax planning in country x and the advances in substance constitute equity contributions to c in support of point b argues that the advances were mistakenly classified as debt by outside compliance professionals who failed to consider the actual nature of the advances while preparing b’s income_tax returns as for point b claims that the advances to c were documented by advance agreements for purposes of minimizing c’s country x tax_liabilities in particular b wished to reduce the amount of country x’s capital_tax on the advances made to c qualify for a participation_exemption on dividends received with respect to c's investments in d group and e group and reduce the dividend withholding_tax imposed by country x to explain the foreign tax planning objectives b submitted a letter from counsel f dated may year which addressed country x’s law on capital and withholding taxes for country x’s purposes b used a debt-equity allocation of -15 because that ratio would allow c to limit its country x tax_liabilities for three reasons first under country x’s law there are two separate tax regimes eg capital_tax and corporate tax with their own distinct debt-equity characterization rules advances that may be categorized as loans under the capital_tax regime can be considered equity contributions for purposes of the corporate tax system under the capital_tax system a tax is imposed on equity contributions received by c equity is defined as risk-carrying capital and any funds that are provided to an entity on credit that gives rise to a claim against the entity generally do not constitute risk- carrying capital by apportioning of the advances as loans c limited it sec_1 capital_tax exposure to of the advances received from b in addition a contribution of informal capital may result from interest-free debt obligations because a debtor benefits from not having to incur interest_expense related to interest-free loans the capital_tax regime treats the forgiven interest_expense as informal capital contributions to the corporation and imposes the capital_tax on the foregone interest commencing with year c imputed a contribution to its capital equal to the amount of the forgiven interest and paid the capital_tax thereon to country x counsel f also stated that in order for debt to exist based on country x’s civil law the debtor is under an obligation to repay the amount advanced apart from this feature there is no other determining characteristic of a loan in fact a loan is not required to be in any particular form and may bear high interest or not interest at all since the advance agreements must be repaid on demand upon days notice and in any event no later than years the advance agreements are properly characterized as a loan rather than capital under country x’s civil law secondly country x has determined that a debt-equity_ratio of -15 satisfies its requirement of adequate capitalization country x informally adopted these percentages as a safe_harbor debt-equity_ratio to avoid issues of thin_capitalization and thereby allowing country x corporations to receive a participation_exemption by obtaining a deduction for dividends received from equity investments country x has denied the participation_exemption to corporations that were thinly capitalized by using the safe_harbor debt-equity_ratio c avoids the issue of thin_capitalization and thus qualify for a deduction related to dividends received from its equity investments in d group and e group lastly country x also imposes a withholding_tax on dividends_paid to non-country x shareholders by classifying of the advances as debt c can avoid the dividend withholding_tax because any payment to b must first be applied against the outstanding debt counsel f’s letter states that based on country x’s jurisprudence the civil law ‘form’ in which funds are provided is generally determinative yet for purposes of country x’s corporate tax and withholding_tax debt may be recharacterized as equity in the event of a sham_transaction that is when parties present something as a loan which in reality determined under civil law should be characterized as capital the debt will be recharacterized as equity and distributions to the shareholder may nevertheless be subject_to_withholding tax with respect to point above b argues that interest_income under sec_482 may only be imputed with respect to bona_fide indebtedness to determine if an advance is bona_fide debt the substance and not the form controls its determination b cited numerous cases in support of the position that debt-equity determinations are based on substance including tam on the issue of imputed_interest under sec_482 based on the case law and the tam b claims that the subject advances are not characteristic of debt due to the extended maturity_date of years the expectation of repayment is dependent upon the success of c corp ’s investments the mere contractual right to enforce repayment is insufficient when the lender takes none of the customary steps to guaranty repayment in the event the purported borrower’s business fails the advances were subordinated to the interest of other creditors the intent of the parties to treat the transaction as equity the thin_capitalization and the inability of c to obtain funds from independent lenders further the resolution of debt-equity issues under u s law does not depend on ‘debt’ characterization pursuant to country x’s rules law and analysis the commissioner’s proposed interest adjustment under sec_482 is predicated on treating the advances made by b to c as debt sec_482 allows the commissioner to distribute income or deductions between or among commonly controlled taxpayers as may be necessary in order to prevent distortion_of_income and expenses and to clearly reflect the true tax_liability of the taxpayers 453_f2d_1144 2nd cir cert_denied 407_us_934 an allocation to reflect an arm’s length rate of interest may be made under sec_482 with respect to bona_fide indebtedness between controlled taxpayers sec_1_482-2 interest on bona_fide indebtedness provides in pertinent part i in general where one member of a group of controlled entities makes a loan or advance directly or indirectly to or otherwise becomes a creditor of another member of such group and either charges no interest or charges interest at a rate which is not equal to an arm’s length rate of interest as defined in paragraph a of this section with respect to such loan or advance the district_director may make appropriate allocations to reflect an arm’s length rate of interest for_the_use_of such loan or advance ii application of paragraph a of this section- a interest on bona_fide indebtedness paragraph a of this section applies only to determine the appropriateness of the rate of interest charged on the principal_amount of a bona_fide indebtedness between members of a group of controlled entities including- loans or advances of money or other consideration whether or not evidenced by a written instrument and indebtedness arising in the ordinary course of business from sales leases or in rendition of services by or between members of the group or any other similar extension of credit b alleged indebtedness this paragraph a does not apply to so much of an alleged indebtedness which is not in fact a bona_fide indebtedness for example paragraph a of this section does not apply to payments with respect to all or a portion of such alleged indebtedness where in fact all or a portion of an alleged indebtedness is a contribution_to_capital of a corporation or a distribution by a corporation with respect to its shares payments made with respect to alleged indebtedness including alleged stated_interest thereon shall be treated according to their substance see sec_1_482-2 sec_1_482-2 coordination with interest adjustments required under certain other code sections provides the order in which different provisions of the code shall be applied in determining the interest adjustment under sec_482 subdivision i of this regulation states first the substance of the transaction shall be determined for this purpose all the relevant facts and circumstances shall be considered and any law or rule_of law assignment_of_income step transaction etc may apply sec_1_482-2 examples provides that the principles of sec_1_482-2 may be illustrated by inter alia example an individual a transfers dollar_figure to a corporation controlled by a in exchange for the corporation’s note which bears adequate_stated_interest the district_director recharacterizes the transaction as a contribution to the capital of the corporation in exchange for preferred_stock under paragraph a i of this section sec_1_482-2 does not apply to the transaction because there is no bona_fide indebtedness in general the substance rather than the form of a transaction governs for federal_income_tax purposes 324_us_331 293_us_465 thus the commissioner has been allowed to discount the form of a transaction and determine the tax consequences based on its substance see 293_us_465 641_f2d_376 5th cir cert_denied 454_us_868 laidlaw transportation inc v commissioner tcmemo_1998_232 75_tcm_2598 this substance over form approach provided to the commissioner constitutes a rule_of law within the meaning of sec_1 a i as exemplified by the district director’s recharacterization of a note as a contribution_to_capital set forth in example supra the supreme court has also long recognized the rule_of law that a taxpayer although free to structure his transaction as he chooses once having done so must accept the consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not 417_us_134 citations omitted taxpayers have less freedom than the commissioner to ignore the transactional form that they have adopted and are ordinarily bound by the tax consequences that flow therefrom 87_tc_1417 see also nestle holdings inc v commissioner 152_f3d_83 2d cir 902_f2d_439 5th cir spector v commissioner f 2d pincite 108_tc_590 99_tc_561 little v commissioner tcmemo_1993_281 65_tcm_3025 aff’d 106_f3d_1445 9th cir this rule_of law which limits a taxpayer’s ability to disavow the form of its chosen transaction seeks to avoid the uncertainty that would result from allowing the taxability of a transaction to depend on whether an alternative form exists under which more favorable tax consequences would result national alfalfa u s pincite 284_f2d_322 2nd cir the case law recognizes that taxpayers are advantaged by having both the power to structure transactions in any form they choose and the access to the facts that reflect the underlying substance in contrast the commissioner is disadvantaged because he does not have direct access to the facts underlying a particular transaction consequently the commissioner must be allowed to rely on representations made by taxpayers in their returns and must be allowed to evaluate the resulting tax consequences based on such disclosures this reliance is particularly appropriate in the context of a cross border transaction such as the present case where documents information and witnesses are not readily available to the commissioner the commissioner is justified in determining the tax effect of transactions on the basis in which the taxpayers have molded them television industries inc v commissioner f 2d pincite see also fnma v commissioner 90_tc_405 aff'd 896_f2d_580 d c cir cert_denied 499_us_974 to freely allow taxpayers to argue for alternative_tax treatment of a transaction upon the examination of the returns would be tantamount to administering the tax laws based on a policy that tax consequences flow from the transaction taxpayers have chosen or from any other form of transaction they might have chosen whichever is more favorable 103_tc_481 quoting television industries inc v commissioner f 2d pincite aff’d 70_f3d_142 d c cir see also harris v united_states f 2d pincite taxpayers may not in hindsight recast the transaction as one that they might have made in order to obtain tax advantages for this reason the courts have generally subjected taxpayers to a heightened standard of proof before they are permitted to contradict the form and have the transaction taxed in accordance with their alleged substance spector v commissioner f 2d pincite estate of durkin v commissioner t c pincite fnma v commissioner t c pincite illinois power v commissioner t c pincite little v commissioner t c m pincite moreover in the context of distinguishing debt from equity for federal_income_tax purposes the application of a heightened standard of proof is particularly apt because as discussed below the intent of the parties at the time of creation of the arrangement is a major factor under substantive law a taxpayer’s treatment of an instrument as debt or equity on its federal_income_tax return is probative of such intent the courts have articulated this heightened standard of proof differently see spector v commissioner f 2d pincite for example in 378_f2d_771 3rd cir cert_denied 389_us_858 the court held that where taxpayers executed a contract containing specific terms conditions and allocations they may not alter or avoid the tax consequences of that agreement in the absence of fraud duress or undue influence in contrast the court in 598_f2d_464 5th cir determined that before a taxpayer may alter or avoid the tax consequences of a contractual arrangement the taxpayer must come forth with strong_proof that the agreement lacked economic reality the tax_court has adopted the strong_proof standard and has refused to apply danielson outside the circuits that recognize it see eg 102_tc_406 87_tc_1046 the strong_proof rule as applied by the tax_court requires a showing of somewhat more than a preponderance_of_the_evidence and somewhat less than danielson see illinois power co v commissioner t c pincite n the burden upon the taxpayer is far heavier when his tax reporting positions and other actions did not consistently reflect the substance which he later argues should control the form miller v commissioner t c m pincite citing illinois power co v commissioner t c pincite only certain courts have adopted the danielson_rule see eg 35_f3d_1570 fed cir 746_f2d_319 6th cir 730_f2d_718 11th cir cert_denied 469_us_882 spector v commissioner supra the tax_court in estate of durkin v commissioner t c pincite held that under either a strong_proof or danielson standard the taxpayers could not disavow their chosen form where taxpayers were seeking to disavow their own tax_return treatment of the transaction the taxpayers’ reporting position and other actions did not show an honest and consistent respect for the substance of the transaction the taxpayers were unilaterally attempting to have the transaction treated differently after it had been challenged and the taxpayers would have been unjustly enriched if he were permitted to belatedly alter the transaction after well-informed negotiations were held with the other party to the transaction the taxpayers in durkin did not prevail in establishing that the transaction in substance was different from that which was initially reported in the tax_return as a purchase of coal properties from their corporation at a price below fair_market_value upon examination of the returns the commissioner determined that the taxpayers received a constructive_dividend for the difference between the price paid and fair_market_value of the property after their returns were challenged by the commissioner the taxpayers argued that their purchase of coal properties were in substance part of one integrated transaction in which they disposed of their stock ownership to another shareholder and thus the transaction should be taxed as a redemption based on the four factors discussed above the tax_court determined that the taxpayers did not carry their heightened burden to show a substance that is different than their reporting position in the recent opinion of 111_tc_105 the tax_court again denied the taxpayer’s attempt to have a transaction taxed in accordance with its alleged substance after it was initially reported on the return as a sale and lease-back of real_property the taxpayer argued that there had been no sale and that the entire transaction in substance was merely a financing_arrangement after considering various approaches the tax_court concluded that the taxpayers cannot elect a specific course of action and then when finding himself in an adverse situation extricate himself by applying the age-old theory of substance over form norwest corp v commissioner t c pincite a taxpayer’s ability to ignore the transactional form that he has adopted is further curtailed if he attempts to abandon his tax_return treatment of a transaction w hen a taxpayer seeks to disavow his own tax_return treatment by asserting the priority of substance only after the commissioner raises questions with respect thereto this court need not entertain the taxpayer’s assertion of the priority of substance id pincite most notably for purposes of the present case taxpayers have been held to their characterization of transactions as debt despite their attempts to invoke traditional debt versus equity or other substance considerations see taiyo hawaii ltd v commissioner t c pincite debt versus equity city of new york v commissioner t c pincite debt versus partial debt partial grant litchfield v commissioner tcmemo_1994_585 68_tcm_1291 aff'd in an unpublished order ustc big_number 10th cir debt versus equity miller v commissioner t c m pincite debt versus equity for instance in taiyo hawaii v commissioner the u s taxpayer received advances from its foreign parent that were not evidenced by a promissory note had no fixed maturity_date or stated rate of interest and were unsecured in the financial statements and tax returns the taxpayer respected the advances as intercompany loans further at the instruction of the parent the taxpayer accrued interest_expense on the advances and deducted said interest on its tax returns upon examination the commissioner determined that the taxpayer was liable for excess_interest tax under sec_884 to avoid this tax the taxpayer attempted to disavow its characterization of the advances as debt and argued that notwithstanding the labels originally attached to the advances they were in substance capital contributions id pincite in support of its argument the taxpayer cited a past line of cases where the tax_court previously resolved debt versus equity disputes by applying the traditional debt versus equity considerations the tax_court in holding for the commissioner that the advances were debt found that it was unnecessary under the facts of the case to engage in a traditional debt versus equity analysis and relegated the cases relied upon by the taxpayer to a footnote t c pincite n and instead working from the fundamental rule_of law enunciated in national alfalfa that a taxpayer must accept the tax consequences of its choice of transaction the tax_court noted that taxpayers have been permitted to assert substance over form where their tax reporting and other actions have shown an honest and consistent respect for the substance id pincite citing fnma v commissioner t c pincite and illinois power co v commissioner t c pincite taiyo hawaii however failed to demonstrate an honest and consistent respect for what it contended after the fact was the substance of the transaction relying on cases such as estate of durkin v commissioner and 264_f2d_305 2d cir aff’g 29_tc_129 the tax_court stated 85_tc_1005 63_tc_790 30_tc_1273 lds inc v commissioner tcmemo_1986_293 51_tcm_1433 inductotherm industries inc v commissioner tcmemo_1984_281 48_tcm_167 aff’d without published opinion 770_f2d_1071 3rd cir petitioner has for all purposes treated the advances as loans and was instructed by its parent_corporation to accrue interest under those circumstances we reject petitioner's approach of testing its own choice of form with traditional debt versus equity considerations such as the absence of a fixed payment schedule maturity dates enforcement or formal debt instruments we are likewise unpersuaded by petitioner's accountant's after-the-fact testimony that in retrospect he should have considered the advances as equity and reported them as such on petitioner's tax returns petitioner’s approach does not show that the substance of the advances was not loans it merely illustrates that the parties to the transactions did not follow all the formalities that might be considered probative that the advances were debt rather than equity in that regard petitioner has not shown that the form of the transaction did not comport with its substance accordingly we hold that petitioner has not carried its burden of showing that the substance of the transaction was different from its form t c pincite citations and footnote omitted further the tax_court adopted a heightened standard of proof when a taxpayer attempted to avoid the commissioner’s interest allocation pursuant to sec_482 based on the argument of substance over form cayuga service inc v commissioner tcmemo_1975_4 34_tcm_18 in response to the taxpayer’s urging that the court disregard the form of intercompany advances as loans and find that the advances were investments the court stated i f a taxpayer asserts that the substance is different than the form he used he must furnish strong_proof that the substance was other than the form indicates citing inter alia ullman v commissioner the court found that petitioner has failed to meet is burden of persuading us that the advances were in fact investments and not loans t c m pincite the court decided cayuga service based on then existing sec_1 a t d date and the decision is consistent with longstanding judicial principles that the commissioner is allowed to determine the tax consequences of a transaction based on its substance while imposing a heightened standard of proof on taxpayers that argue for a substance different than the form unlike the regulations these judicial principles are presently set forth in sec_1_482-2 t d date and confirmed in subdivision i thereof that the substance of the transaction shall be determined by considering all the relevant facts and circumstances and any law or rule_of law assignment_of_income step transaction etc may apply although there exist a past line of cases in which some courts were willing to adjudicate debt versus equity disputes raised by taxpayers without expressly subjecting the taxpayers to a heightened standard of proof for determining the substance the court in taiyo hawaii v commissioner as mentioned above was unpersuaded as to the relevance of these cases and found them unworthy of comment in light of national alfalfa and its progeny t c pincite n and further were another court to be persuaded otherwise these cases are factually or legally distinguishable from the present case for instance in 85_tc_1005 the commissioner sought to impute interest pursuant to sec_482 on funds paid_by a subsidiary to its parent and reflected by the subsidiary as loans on its books and financial statements the subsidiary subsequently declared substantial dividends during the years in question which it credited against the recorded balances rather than paid in cash there were no written debt instruments and the subsidiary’s financial statements contained a footnote noting its intention to declare dividends if its parent were unable to repay the loaned amounts the commissioner relied upon then existing sec_1_482-2 t d date for authority to allocate the interest the taxpayer in turn argued that the transfers were corporate_distributions and relied upon then existing sec_1 a which stated that the subparagraph relied upon by the commissioner does not apply to alleged indebtedness which was in fact a contribution of capital or a distribution by a corporation with respect to its shares both parties argued numerous cases to support their respective characterizations of the funds transferred as loans or corporate_distributions the tax_court held that the transferred funds were not loans placing emphasis on the fact that the transferred funds which appeared only as accounting entries were treated as satisfying the obligation of tobin construction to pay the dividends declared id pincite1 before conducting its analysis of whether the transfers were loans or distributions the tax_court in j a tobin construction co noted the principle that a taxpayer is generally not allowed to argue that the substance of a transaction was other than the form he chose citing in re steen v united_states 509_f2d_1398 n 9th cir however the court did not subject the taxpayer to a heightened standard of proof in this case for several reasons first the court noted that the regulation relied upon by respondent placed no express restriction on a taxpayer’s as distinguished from respondent’s ability to challenge the bona_fide nature of the loan and nothing in the regulation suggests that only respondent can make that argument second respondent did not argue that the taxpayer as a matter of law is held to the form of the transaction and finally the court found that under the circumstances both the form and substance were in dispute and after considering all the facts the advances were dividends in form and substance id pincite3 640_f2d_1296 cl_ct is equally distinguishable on similar grounds in sum j a tobin construction co is distinguishable from the present case because the taxpayer did not disavow its initial tax_return position and the commissioner did not argue that the taxpayer was held to the form of the transaction as a matter of law whatever doubt the court may have had about the commissioner’s ability to invoke the rule_of law enunciated by national alfalfa and its progeny within the purview of an interest allocation under sec_482 had the commissioner so chosen would now be alleviated by the language of the present regulation which makes clear that the commissioner may determine the substance of the transaction and that for this purpose all the relevant facts and circumstances shall be considered and any law or rule_of law may apply the tax_court was also willing to consider the debt versus equity issue in georgia- pacific corp based on the substance of the transaction due to the exceptional circumstances involved in that case the taxpayer in georgia-pacific acquired the assets of colortype co which included a receivable for advances made by colortype to its subsidiary the commissioner argued that since the taxpayer was colortype’s transferee the taxpayer was bound by the form in which colortype characterized the advances prior to the acquisition colortype executed a note agreement containing stated_interest and maturity_date both colortype and its subsidiary accrued interest_income and corresponding expense on their financial statements and tax returns the taxpayer argued that as of the year in question there had been a change in the economic circumstances of the business and the advances made by colortype had been transformed into equity the court opined that w hile a taxpayer must in other contexts normally accept the tax consequences of the way in which he deliberately chose to cast his transaction advances of the type here involved must be characterized in terms of economic reality for the year at issue changing circumstances as time passes may alter the original character of an advance and transform it into equity therefore the taxpayer was not bound by the form in which it cast this transaction id pincite the court in any event determined that the character of the advances were debt the georgia-pacific opinion is distinguishable in that the transaction was created by the taxpayer’s predecessor moreover the court obviously weighed the taxpayer’s historic evidence of intent including statements noted on the returns as significant factors in its decision as such the opinion does not support the proposition that when faced with a taxpayer seeking to disavow its form and argue debt versus equity considerations a court would feel compelled to take a different tack than that in taiyo hawaii with respect to the present case b should be subject_to the heightened standard of proof when it attempts to argue substance by rebutting its own tax_return treatment of the advances that were originally reported as debt under these circumstances b must demonstrate that b and c consistently recognized and respected the advances as capital contributions b’s initial federal_income_tax return position is probative of b’s and c’s intent to treat the advances as debt the numerous documents eg internal memorandum corporate resolution advance agreements and c’s foreign tax disclosures demonstrate that b’s tax reporting position and other actions do not show an honest and consistent respect for what it now claims to be in substance equity contributions to c the memorandum dated may year indicates that b realized that its classification of the advances as debt raises the issue of whether interest has been imputed under u s tax rules it was recommended that if the advances were intended to be equity investments in c they should be reclassified from debt to equity provided that such reclassification is not contrary to b’s corporate resolutions by recategorizing the advances it would eliminate any concerns regarding imputed_interest however b did not reclassify any of the advances for u s tax purposes and the corporate resolutions for year sec_3 through only authorized a portion of the advances dollar_figurev to be treated as equity investments in c as such b’s inaction coupled with the corporate resolutions exemplify that b neither respected nor intended for the entire advance of dollar_figurej to be treated as capital the other cases cited by the taxpayer in taiyo are also distinguishable from the present matter in 30_tc_1273 the commissioner determined that the taxpayer had forgiveness of indebtedness income but the tax_court found that the advances in questions were contributions to capital the commissioner did not argue that the heightened standard of proof should apply and the case predated the supreme court’s opinion in national alfalfa furthermore it is not clear that the taxpayer disavowed any prior return position as for the decision in lds inc v commissioner 51_tcm_1433 although the court analyzed the substance of the transaction by applying the traditional debt-equity factors it determined that the taxpayer proved the substance by proffering strong_proof that all factors taken collectively weighed in favor of equity furthermore in inductotherm industries inc v commissioner t c m pincite the court allowed advances to be characterized as equity but the commissioner did not argue that the heightened standard of proof applies when a taxpayer argues for substance different from its reporting position contributions consequently b’s conduct negates its argument that the advances were mistakenly classified as debt by outside compliance professionals since b was cognizant of the issues surrounding the manner in which it reported the advances in cases involving cross border transactions the tax_court will take into account the global structure of the transaction including foreign tax disclosures for instance in 87_tc_178 the tax_court examined all the facts surrounding the cross border leasing transaction between the u s lessee and u k lessor in determining whether the former had a depreciable_interest in the leased equipment prior to the lease arrangement the u k lessor transferred its title and ownership_interest in the equipment to the lenders hence the u s lessee could not acquire a depreciable_interest in the equipment since his interest flows from that of the u k lessor by claiming depreciation_deductions the u s lessee was in fact attempting to disavow the form of the transaction that was originally structured between the u k lessor and the lenders the court stated t he fact that the purpose underlying the form of the transaction between the u k lessor and the lenders was to take advantage of u k rather than u s tax laws does not in our opinion provide a sufficient foundation for permitting petitioners to disavow that form in order to obtain the benefits of u s tax laws moreover there is no established judicial principles which compels us to ignore the form of a transaction structured to obtain tax benefits in one jurisdiction and to restructure the transaction at the insistence of the taxpayer in order to confer tax benefits in another jurisdiction - in short to enable the taxpayer to play both ends against the middle like coleman the tax_court in laidlaw transportation inc v commissioner t c m pincite also reviewed the structure of the advances on a global basis the dispute in laidlaw involved the characterization of cross border advances that were made between controlled taxpayers and classified as debt the commissioner challenged the substance of the transactions arguing that the advances constituted equity in holding for the commissioner the tax_court noted that the advances were structured in a manner that ultimately created a double deduction to the canadian parent on a global basis id pincite the canadian parent borrowed funds from an independent lender and transferred these funds as capital contributions to a wholly-owned netherlands subsidiary the netherlands subsidiary in turn loaned those funds with stated_interest to u s sister companies that were also wholly-owned by the canadian parent under this structure the canadian parent deducted interest on its loan with the outside lender and the u s subsidiaries deducted interest on its borrowings from the netherlands subsidiary during an examination of the parent’s returns the parent represented to the canadian tax authorities that the advances were capital contributions to the subsidiaries id pincite the tax_court viewed this representation as a significant factor in establishing the parent’s intent that the advances were equity investments id pincite in light of coleman and laidlaw the advance agreements and c’s country x tax reporting are likely to serve as further corroboration that b did not honestly and consistently respect the substance of the advances as alleged equity the advance agreement dated december year states that b structured of all present and future advances to c as debt c’s position is that the advances qualify as debt pursuant to country x’s law because c acknowledges that it is under an obligation to repay the funds to b in accordance with the terms of the advance agreements hence both b and c respected the advances as debt and reported the transactions as such in their respective tax returns although c did not deduct any interest_expense on these non-interest bearing advances the amount of the foregone interest has nevertheless been indirectly recognized by c as additional informal capital_contribution under country x’s capital_tax regime accordingly c accrued and paid the capital_tax with respect to the foregone interest recognizing the foregone interest and reporting the advances as loans in the financial statements and tax returns of both jurisdictions are probative of an intent that the advances were debt hence these facts do not establish that b and c respected the advances as capital contributions b’s inconsistent conduct also shows that it is unilaterally disavowing the outbound aspect of the advances as equity to avoid u s tax consequences while maintaining c’s corresponding treatment of the same advances as non-interest bearing debt in order to obtain country x’s tax benefits in transactions involving controlled taxpayers as in this case where c is wholly-owned by b it is reasonable to expect that the parties would accord consistent and reciprocal characterization on intercompany_transactions however b’s position is that the advances may be given disharmonious characterization for purposes of obtaining tax benefits in both united_states and country x that is b treats the advances as an investment in c without the expectation of repayment but c views the advances as a loan with the intent to fully repay b within years this categorization results in a transaction that requires particular scrutiny particularly when it involves related parties like the taxpayer in coleman supra b is attempting to play both ends against the middle by disavowing the advances that were consistently recognized as debt in both jurisdictions and restructuring the u s aspect of the advances as equity for purposes of avoiding the tax consequences of sec_482 in light of the foregoing we do not believe that b has sustained its heightened burden to establish that in substance it respected the advances as capital contributions to c when in fact the parties themselves did not honestly and consistently respect the character of the advances as such in considering whether b can produce sufficient evidence to demonstrate that b and c consistently respected and reported the advances as equity and that the other facts and circumstances justify treating the advances as equity we note that no single uniform approach has been adopted by the courts in analyzing the debt versus equity factors the courts analyze whether there was a genuine intention to create a debt with a reasonable expectation of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship litton business systems inc v commissioner t c pincite courts generally look to the names given to the certificates evidencing the indebtedness the presence or absence of a maturity_date the source of the payments the right to enforce payment of principal and interest participation and management a status equal to or inferior to that of regular corporate creditors the intent of the parties thin or adequate capitalization identity of interest between creditor and stockholder payment of interest only out of dividend money and the ability of corporation to obtain loans from outside lending institutions 827_f2d_1409 9th cir citing 748_f2d_1365 9th cir a r lantz co v united st424_f2d_1330 9th cir o h kruse grain milling v commissi279_f2d_123 9th cir see also laidlaw transportation inc v commissioner tcmemo_1998_232 nestle holdings inc v commissioner tcmemo_1995_441 70_tcm_682 morgan pacific corp v commissioner tcmemo_1995_418 70_tcm_540 the limited facts herein show that the advance agreements contain some indicia of debt as well as equity for the following reasons the names given to the certificates the issuance of a stock certificate indicates an equity contribution and the issuance of a bond debenture or note indicates a bona_fide indebtedness hardman v united_states f 2d pincite where the document lacks a name or the assigned name is ambiguous the court look to the language expressed in the document for instance phrases such as in consideration of or hereby agrees to pay is typical language associated with a promissory note id but see laidlaw transportation inc v commissioner t c m pincite notwithstanding how the document is labeled this factor carries less weight as compared to others while the title describing the documents herein are ambiguously labeled advance agreements the language contained therein appears indicative of a promissory note since b and c are acknowledging c’ sec_2 obligation to repay the advances on ten days’ notice and no later than years from the date of their original issuance the presence or absence of a maturity_date the absence of a fixed maturity_date indicates that repayment is tied to the fortunes of the business hardman v united_states f 2d pincite in contrast the existence of a fixed maturity_date generally indicates that the advance was debt laidlaw transportation inc v commissioner t c m pincite demand instruments with no fixed maturity_date or postponing and amending maturity dates for prolonged periods suggests that the lender does not intend to require repayment and that the transfers are equity id but see 453_f2d_1144 rolling over the notes upon maturity did not transform the advances that were treated as debt into equity for purposes of sec_482 imputed_interest b’s advance agreements are not strictly demand instruments given the existence of a fixed maturity_date of no later than years as such these advance agreements are different from the instruments discussed in laidlaw that is the agreements herein contain the absolute latest time in which c must repay the advances further there is no evidence that b either postponed or amended the original maturity_date set forth in the advance agreements the maturity term of years may not be deemed excessively long since the tax_court has upheld related_party debt_instrument with a term of years see nestle holdings inc v commissioner t c m pincite the source of payments if the recipient of the advances does not have liquid_assets or reasonably anticipated cash-flow from which to repay then the advances are likely to be equity laidlaw transportation inc v commissioner t c m pincite repayments that are dependent upon earnings_and_profits of the corporation are indicative of equity hardman v united_states f 2d pincite the facts presented to date do not establish whether c has sufficient liquid_assets or reasonably anticipated cash-flow to repay the advances to b to determine c’s liquidity consideration should be given to c’s cash position including any other asset that can be readily converted to cash such as marketable_securities further if c’s investment in d group and e group are publicly traded then such investment will also qualify as marketable_securities as for determining anticipated cash-flow c’s business plan and financial projections ascertaining the expected cash-flow in connection with c’s operations are also relevant the right to enforce payment of principal and interest the presence of an enforceable obligation to repay the funds suggests that the advances are debt hardman v united_states f 2d pincite this factor distinguishes a contractual right from an equity_interest associated with stock ownership in which there is no right to enforce payment of dividends id see also 464_f2d_394 repayment cannot be contingent upon the success of the business the key consideration here is the reservation of contractual right to enforce payment and not the exercise of such right laidlaw transportation inc v commissioner t c m pincite however when the maturity dates are repeatedly extended then the right to enforce payment becomes meaningless and such conduct could infer that the advances are equity id pincite the acceleration clause noted in the advance agreements establish that not only did b reserve the right to enforce full repayment but that such repayment was not contingent upon the success of c’s business even if c were to experience financial difficulties or insolvency and undertake dissolution or liquidation proceeding b nevertheless had the right to compel full repayment of the advances b is not taking the risks associated with an equity contribution whose return on investment is generally subject_to the fortunes or misfortunes of the corporation given that b has not repeatedly extended the maturity_date the acceleration clause weighs the advance agreements in support of debt participation in management where there is an increase in the ownership_interest of the corporation or an increase in voting rights as a result of the advances then the transaction weighs in favor of equity hardman v united_states f 2d pincite however this factor is irrelevant in b’s case since it wholly owns all the outstanding_stock of c see laidlaw transportation inc v commissioner t c m pincite therefore this factor is deemed neutral a status equal to or inferior to that of regular corporate creditors whether an advance is equal or subordinate to the claims of regular corporate creditors affects whether the taxpayer was dealing as a shareholder or creditor id the advance agreements contained a statement whereby c’s repayments are subordinated to the claims of general creditors hence this factor is indicative of equity the intent of the parties as discussed above b’s and c’s conduct manifested the intent that the advances were loans see pp of this memorandum thin or adequate capitalization a high debt to equity ratio tends to show that the obligation is unrealistic or beyond the corporation’s ability to perform hardman v united_states f 2d pincite the courts have not articulated a particular debt to equity ratio which would be considered as adequate capitalization and hence we cannot determine whether a debt to equity ratio of to would be deemed adequate identity of interest between creditor and stockholder if advances by shareholders are proportionate to their stock ownership the advances are more likely to be equity laidlaw transportation inc v commissioner t c m pincite this factor favors equity since c is wholly-owned by b but such factor is seldom decisive payment of interest only out of dividend money when advances are without stated_interest such suggests that the provider of funds is interested in the future earnings_of the corporation or the increased market_value of its interest estate of mixon v united_states f 2d pincite hence non- interest bearing advances tend to indicate equity_investment however an advance that otherwise qualifies as debt will not be transformed into equity simply because there is a lack of stated_interest or it carries inadequate interest the purpose of sec_1_482-2 is to allow the commissioner to impute interest in non-interest bearing related_party advances see 500_f2d_108 9th cir upholding commissioner’s imputed_interest under sec_482 on non-interest bearing related_party advances 486_f2d_1 8th cir imputing interest_income on non- interest bearing related_party advances with no maturity_date therefore this factor is neutral in determining whether b’s advances are debt or equity the ability of the corporation to obtain loans from outside sources if a corporation is able to borrow funds from outside sources the transaction has the appearance of a bona_fide indebtedness and indicates that the shareholder acted in the same manner toward the corporation as ‘ordinary reasonable creditors would have acted’ hardman v united_states f 2d pincite further development with this issue is required given that we have no facts concerning whether an independent creditor would agree to lend funds to c under the same conditions as provided in the advance agreements hence we cannot determine whether this factor would weigh in favor of debt or equity based on the foregoing analysis the advance agreements contain certain indicia of debt that is supported by b’s and c’s subsequent conduct manifesting their intent that the advances were loans the debt characteristics in these instruments create a further burden for b under the heightened standard of proof that the advances in question are equity as a final matter we note that tam notice_94_47 and the case sec_4 cited by b are distinguishable from the instant case first the tam cannot be cited as precedent and most notably the facts therein are different from b’s case in the tam the parent_corporation made advances to its subsidiary that was evidenced by an unsecured subordinated demand note subsequent to the issuance of the note the subsidiary experienced poor financial condition resulting in an inability to repay the advances the parent’s board_of directors adopted a resolution to convert the advances that were initially treated as debt and thereafter the parent recognized the advances as equity for book and tax purposes in concluding that the parent was not subject_to imputed_interest under sec_482 we cited 63_tc_790 for the proposition that while a taxpayer must normally accept the tax consequences resulting from the deliberate structuring of a transaction advances between a parent_corporation and a subsidiary must be characterized in terms of economic reality for the year at issue the conclusion in the tam adopts the principles set forth in georgia-pacific that recognize c hanging circumstances as time passes may alter the original character of an advance and transform it into equity georgia-pacific corp v commissioner t c pincite due to a change in the subsidiary’s financial condition which resulted in its inability to repay it was appropriate to change the character of the advances given that the economic reality of the transaction no longer resembled debt however since c is not experiencing any poor financial condition and has not expressed an inability to repay the advances to b there is no justifiable basis for b to claim that the advances should be converted to equity thus the circumstances underlying the tam differs from the instant case further 326_us_521 827_f2d_1409 9th cir 789_f2d_1341 9th cir 800_f2d_625 6th cir 730_f2d_634 11th cir in re 742_f2d_1311 11th cir 748_f2d_1365 9th cir a r lantz co v united st424_f2d_1330 9th cir 411_f2d_818 5th cir 398_f2d_694 3rd cir 367_f2d_980 5th cir 284_f2d_723 2nd cir 239_f2d_729 9th cir snitzer v commissioner 183_f2d_70 9th cir 640_f2d_1296 cl_ct 63_tc_790 30_tc_1273 kadlec v commissioner t c memo deja vu inc v commissioner tcmemo_1995_234 ginsburg v commissioner tcmemo_1992_372 lds inc v commissioner tcmemo_1986_293 inductotherm industries inc v commissioner tcmemo_1984_281 mchenry v commissioner tcmemo_1978_300 the underlying theme in determining the outcome in georgia-pacific was the intent of the parties and in the present case the intent of the parties is best evidenced by their treatment of the advances as debt until the time the service proposed an adjustment pursuant to sec_1_482-2 notice_94_47 c b is irrelevant to the present analysis the notice did not address the commissioner’s position regarding taxpayers who take inconsistent tax reporting positions by disavowing the character debt or equity that was initially adopted in their related_party advances the notice’s principal purpose was to inform the public that the commissioner intends to scrutinize instruments that have been categorized as debt for tax purposes but treated as equity for regulatory rating agency or financial_accounting purposes in this respect the notice discussed the traditional debt versus equity analysis instruments that are payable in stock and treatment of instruments with extended maturities in light of 55_tc_345 in response to the case law cited by b in support of its contention that debt versus equity disputes are resolved based on the substance of a transaction it should be noted that those cases did not involve taxpayers who were attempting to disavow their tax_return position the taxpayers therein maintained a consistent tax position regarding the form and substance of the transaction and argued that both the form and substance of the advances were debt in order to claim either a bad_debt or interest_expense_deduction it was the commissioner who challenged the claimed deductions on the grounds that the substance of the advances were not bona_fide debt but rather equity consequently b’s cases do not support the proposition that the traditional debt versus equity analysis should trump other relevant judicial principles reflective of the heightened standard of proof case development hazards and other considerations please consider that cases of this nature always involve a weighing of all facts and circumstances and that a court may be more inclined to find that a taxpayer has met its heightened standard of proof upon disavowing the form of its transaction if the debt versus equity considerations overwhelmingly favor the taxpayer particularly in light of the language of sec_1_482-2 which arguably could be read to require a substance analysis only under sec_482 see tobin v commissioner inductotherm industries inc v commissioner notwithstanding the fact that there is considerable evidence and judicial support to subject the taxpayer to a heightened standard of proof upon the commissioner’s proposed allocation of interest consideration of going forward with the adjustment should also include the overall strengths and weaknesses of the case in terms of the traditional debt versus equity approach if you have any further questions please call steven a musher chief branch office of associate chief_counsel international
